     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 1 of 12 Page ID #:1



      SO. CAL. EQUAL ACCESS GROUP
 1    Jason J. Kim (SBN 190246)
      Jason Yoon (SBN 306137)
 2    101 S. Western Ave., Second Floor
      Los Angeles, CA 90004
 3    Telephone: (213) 252-8008
      Facsimile: (213) 252-8009
 4    scalequalaccess@yahoo.com
 5    Attorneys for Plaintiff
      KYU HWA BACK
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10                                                Case No.:
      KYU HWA BACK,
11                 Plaintiff,                     COMPLAINT FOR INJUNCTIVE
                                                  RELIEF AND DAMAGES FOR
12          vs.                                   VIOLATION OF:
13                                                1. AMERICANS WITH DISABILITIES
      TENG’S LLC; DOES 1 to 10,                   ACT, 42 U.S.C. §12131 et seq.;
14
                   Defendants.                    2. CALIFORNIA’S UNRUH CIVIL
15                                                RIGHTS ACT, CAL CIV. CODE §§ 51 -
                                                  52 et seq.;
16
                                                  3. CALIFORNIA’S DISABLED
17                                                PERSONS ACT, CAL CIV. CODE §54 et
                                                  seq.
18
                                                  4. CALIFORNIA HEALTH & SAFETY
19                                                CODE § 19955, et seq.
20                                                5. NEGLIGENCE
21
22
23
24          Plaintiff KYU HWA BACK (“Plaintiff”) complains of Defendants TENG’S LLC;
25    DOES 1 to 10 (“Defendants”) and alleges as follows:
26    //
27    //
28    //



                                         COMPLAINT - 1
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 2 of 12 Page ID #:2




 1                                              PARTIES
 2            1.   Plaintiff is a California resident with a physical disability. Plaintiff is
 3    suffering from hemiparesis and is substantially limited in her ability to walk. Plaintiff
 4    requires the use of a wheelchair at all times when traveling in public.
 5            2.   Defendants are, or were at the time of the incident, the real property owners,
 6    business operators, lessors and/or lessees of the real property for a restaurant
 7    (“Business”) located at or about 14010 Ventura Blvd., Sherman Oaks, California.
 8            3.   The true names and capacities, whether individual, corporate, associate or
 9    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
10    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
11    Court to amend this Complaint when the true names and capacities have been
12    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
13    fictitiously named Defendants are responsible in some manner, and therefore, liable to
14    Plaintiff for the acts herein alleged.
15            4.   Plaintiff is informed and believes, and thereon alleges that, at all relevant
16    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
17    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
18    the things alleged herein was acting with the knowledge and consent of the other
19    Defendants and within the course and scope of such agency or employment relationship.
20            5.   Whenever and wherever reference is made in this Complaint to any act or
21    failure to act by a defendant or Defendants, such allegations and references shall also be
22    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
23    and severally.
24                                  JURISDICTION AND VENUE
25            6.   The Court has jurisdiction of this action pursuant to 28 USC §§ 1331 and
26    1343 for violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et
27    seq.)
28




                                               COMPLAINT - 2
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 3 of 12 Page ID #:3




 1          7.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 2    arising from the same nucleus of operating facts, are also brought under California law,
 3    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 4    54, 54., 54.3 and 55.
 5          8.     Plaintiff’s claims are authorized by 28 USC §§ 2201 and 2202.
 6          9.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 7    property which is the subject of this action is located in this district, Los Angeles County,
 8    California, and that all actions complained of herein take place in this district.
 9                                   FACTUAL ALLEGATIONS
10          10.    In or about July of 2021, Plaintiff went to the Business. In or about August
11    of 2021, Plaintiff went to the Business again.
12          11.    The Business is a restaurant business establishment, open to the public, and
13    is a place of public accommodation and affects commerce through its operation.
14    Defendants provide parking spaces for its customer.
15          12.    While attempting to enter the Business during each visit, Plaintiff personally
16    encountered a number of barriers that interfered with her ability to use and enjoy the
17    goods, services, privileges, and accommodations offered at the Business.
18          13.    To the extent of Plaintiff’s personal knowledge, the barriers at the Business
19    included, but were not limited to, the following:
20                 a.     Defendants failed to comply with the federal and state standards for
21                        the parking space designated for persons with disabilities. Defendants
22                        failed to post required signage such as “Minimum Fine $250” and
23                        “Van Accessible.”
24                 b.     Defendant failed to maintain the parking space designated for persons
25                        with disabilities to comply with the federal and state standards.
26                        Defendants failed to paint the ground as required.
27                 c.     Defendants failed to maintain the parking space designated for
28                        persons with disabilities to comply with the federal and state



                                             COMPLAINT - 3
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 4 of 12 Page ID #:4




 1                        standards. Defendants failed to mark the space with the International
 2                        Symbol of Accessibility.
 3                 d.     Defendants failed to maintain the parking space designated for
 4                        persons with disabilities to comply with the federal and state
 5                        standards. Defendants failed to provide proper van accessible space
 6                        designated for the persons with disabilities.
 7          14.    These barriers and conditions denied Plaintiff the full and equal access to the
 8    Business and caused her difficulty and frustration. Plaintiff wishes to return and
 9    patronize the Business, however, Plaintiff is deterred from visiting the Business because
10    her knowledge of these violations prevents her from returning until the barriers are
11    removed.
12          15.    Based on the violations, Plaintiff alleges, on information and belief, that
13    there are additional barriers to accessibility at the Business after further site inspection.
14    Plaintiff seeks to have all barriers related to her disability remedied. See Doran v. 7-
15    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
16          16.    In addition, Plaintiff alleges, on information and belief, that Defendants
17    knew that particular barriers render the Business inaccessible, violate state and federal
18    law, and interfere with access for the physically disabled.
19          17.    At all relevant times, Defendants had and still have control and dominion
20    over the conditions at this location and had and still have the financial resources to
21    remove these barriers without much difficulty or expenses to make the Business
22    accessible to the physically disabled in compliance with ADDAG and Title 24
23    regulations. Defendants have not removed such barriers and have not modified the
24    Business to conform to accessibility regulations.
25                                    FIRST CAUSE OF ACTION
26        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
27          18.    Plaintiff incorporates by reference each of the allegations in all prior
28    paragraphs in this complaint.



                                             COMPLAINT - 4
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 5 of 12 Page ID #:5




 1          19.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
 2    shall be discriminated against on the basis of disability in the full and equal enjoyment of
 3    the goods, services, facilities, privileges, advantages, or accommodations of any place of
 4    public accommodation by any person who owns, leases, or leases to, or operates a place
 5    of public accommodation. See 42 U.S.C. § 12182(a).
 6          20.    Discrimination, inter alia, includes:
 7                 a.    A failure to make reasonable modification in policies, practices, or
 8                       procedures, when such modifications are necessary to afford such
 9                       goods, services, facilities, privileges, advantages, or accommodations
10                       to individuals with disabilities, unless the entity can demonstrate that
11                       making such modifications would fundamentally alter the nature of
12                       such goods, services, facilities, privileges, advantages, or
13                       accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
14                 b.    A failure to take such steps as may be necessary to ensure that no
15                       individual with a disability is excluded, denied services, segregated or
16                       otherwise treated differently than other individuals because of the
17                       absence of auxiliary aids and services, unless the entity can
18                       demonstrate that taking such steps would fundamentally alter the
19                       nature of the good, service, facility, privilege, advantage, or
20                       accommodation being offered or would result in an undue burden. 42
21                       U.S.C. § 12182(b)(2)(A)(iii).
22                 c.    A failure to remove architectural barriers, and communication barriers
23                       that are structural in nature, in existing facilities, and transportation
24                       barriers in existing vehicles and rail passenger cars used by an
25                       establishment for transporting individuals (not including barriers that
26                       can only be removed through the retrofitting of vehicles or rail
27                       passenger cars by the installation of a hydraulic or other lift), where
28                       such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).



                                            COMPLAINT - 5
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 6 of 12 Page ID #:6




 1                 d.     A failure to make alterations in such a manner that, to the maximum
 2                        extent feasible, the altered portions of the facility are readily
 3                        accessible to and usable by individuals with disabilities, including
 4                        individuals who use wheelchairs or to ensure that, to the maximum
 5                        extent feasible, the path of travel to the altered area and the
 6                        bathrooms, telephones, and drinking fountains serving the altered
 7                        area, are readily accessible to and usable by individuals with
 8                        disabilities where such alterations to the path or travel or the
 9                        bathrooms, telephones, and drinking fountains serving the altered
10                        area are not disproportionate to the overall alterations in terms of cost
11                        and scope. 42 U.S.C. § 12183(a)(2).
12          21.    Where parking spaces are provided, accessible parking spaces shall be
13    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
14    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
15    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
16    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
17    be van parking space. 2010 ADA Standards § 208.2.4.
18          22.    Under the ADA, the method and color of marking are to be addressed by
19    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
20    Building Code (“CBC”), the parking space identification signs shall include the
21    International Symbol of Accessibility. Parking identification signs shall be reflectorized
22    with a minimum area of 70 square inches. Additional language or an additional sign
23    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
24    parking space identification sign shall be permanently posted immediately adjacent and
25    visible from each parking space, shall be located with its centerline a maximum of 12
26    inches from the centerline of the parking space and may be posted on a wall at the
27    interior end of the parking space. See CBC § 11B-502.6, et seq.
28




                                             COMPLAINT - 6
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 7 of 12 Page ID #:7




 1          23.    Moreover, an additional sign shall be posted either in a conspicuous place at
 2    each entrance to an off-street parking facility or immediately adjacent to on-site
 3    accessible parking and visible from each parking space. The additional sign shall not be
 4    less than 17 inches wide by 22 inches high. The additional sign shall clearly state in
 5    letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
 6    designated accessible spaces not displaying distinguishing placards or special license
 7    plates issued for persons with disabilities will be towed always at the owner’s expense…”
 8    See CBC § 11B-502.8, et seq.
 9          24.    Here, Defendants failed to provide signs stating “Minimum Fine $250” and
10    “Van Accessible.”
11          25.    For the parking spaces, access aisles shall be marked with a blue painted
12    borderline around their perimeter. The area within the blue borderlines shall be marked
13    with hatched lines a maximum of 36 inches (914 mm) on center in a color contrasting
14    with that of the aisle surface, preferably blue or white. The words "NO PARKING" shall
15    be painted on the surface within each access aisle in white letters a minimum of 12 inches
16    (305 mm) in height and located to be visible from the adjacent vehicular way. CBC §
17    11B-502.3.3.
18          26.    Here, Defendants failed to properly maintain the access aisles as there were
19    no “NO PARKING” and no blue lines painted on the parking surface. Moreover,
20    Defendants failed to provide the access aisle with the minimum width of 96 inches.
21          27.    The surface of each accessible car and van space shall have surface
22    identification complying with either of the following options: The outline of a profile
23    view of a wheel chair with occupant in white on a blue background a minimum 36” wide
24    by 36” high (914 mm x 914 mm). The centerline of the profile view shall be a maximum
25    of 6 inches (152 mm) from the centerline of the parking space, its sides parallel to the
26    length of the parking space and its lower side or corner aligned with the end of the
27    parking space length or by outlining or painting the parking space in blue and outlining
28




                                            COMPLAINT - 7
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 8 of 12 Page ID #:8




 1    on the ground in white or a suitable contrasting color a profile view of a wheel chair with
 2    occupant. See CBC § 11B-502.6.4, et seq.
 3          28.    Here, Defendants failed to maintain the mark on the surface with the
 4    International Symbol of Accessibility as required.
 5          29.    A public accommodation shall maintain in operable working condition those
 6    features of facilities and equipment that are required to be readily accessible to and usable
 7    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 8          30.    The Business has denied and continues to deny full and equal access to
 9    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
10    discriminated against due to the lack of accessible facilities, and therefore, seeks
11    injunctive relief to alter facilities to make such facilities readily accessible to and usable
12    by individuals with disabilities.
13                                 SECOND CAUSE OF ACTION
14                    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
15          31.    Plaintiff incorporates by reference each of the allegations in all prior
16    paragraphs in this complaint.
17          32.    California Civil Code § 51 states, “All persons within the jurisdiction of this
18    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
19    national origin, disability, medical condition, genetic information, marital status, sexual
20    orientation, citizenship, primary language, or immigration status are entitled to the full
21    and equal accommodations, advantages, facilities, privileges, or services in all business
22    establishments of every kind whatsoever.”
23          33.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
24    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
25    for each and every offense for the actual damages, and any amount that may be
26    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
27    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
28




                                             COMPLAINT - 8
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 9 of 12 Page ID #:9




 1    attorney’s fees that may be determined by the court in addition thereto, suffered by any
 2    person denied the rights provided in Section 51, 51.5, or 51.6.
 3          34.    California Civil Code § 51(f) specifies, “a violation of the right of any
 4    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
 5    shall also constitute a violation of this section.”
 6          35.    The actions and omissions of Defendants alleged herein constitute a denial
 7    of full and equal accommodation, advantages, facilities, privileges, or services by
 8    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
 9    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
10    51 and 52.
11          36.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
12    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
13    damages as specified in California Civil Code §55.56(a)-(c).
14                                   THIRD CAUSE OF ACTION
15                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
16          37.    Plaintiff incorporates by reference each of the allegations in all prior
17    paragraphs in this complaint.
18          38.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
19    entitled to full and equal access, as other members of the general public, to
20    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,
21    and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
22    railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
23    of transportation (whether private, public, franchised, licensed, contracted, or otherwise
24    provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
25    places of public accommodations, amusement, or resort, and other places in which the
26    general public is invited, subject only to the conditions and limitations established by
27    law, or state or federal regulation, and applicable alike to all persons.
28




                                              COMPLAINT - 9
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 10 of 12 Page ID #:10




 1           39.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 2     corporation who denies or interferes with admittance to or enjoyment of public facilities
 3     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
 4     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
 5     the actual damages, and any amount as may be determined by a jury, or a court sitting
 6     without a jury, up to a maximum of three times the amount of actual damages but in no
 7     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
 8     determined by the court in addition thereto, suffered by any person denied the rights
 9     provided in Section 54, 54.1, and 54.2.
10           40.    California Civil Code § 54(d) specifies, “a violation of the right of an
11     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
12     constitute a violation of this section, and nothing in this section shall be construed to limit
13     the access of any person in violation of that act.
14           41.    The actions and omissions of Defendants alleged herein constitute a denial
15     of full and equal accommodation, advantages, and facilities by physically disabled
16     persons within the meaning of California Civil Code § 54. Defendants have
17     discriminated against Plaintiff in violation of California Civil Code § 54.
18           42.    The violations of the California Disabled Persons Act caused Plaintiff to
19     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
20     statutory damages as specified in California Civil Code §55.56(a)-(c).
21                                  FOURTH CAUSE OF ACTION
22                  CALIFORNIA HEALTH & SAFETY CODE § 19955, et seq.
23           43.    Plaintiff incorporates by reference each of the allegations in all prior
24     paragraphs in this complaint.
25           44.    Plaintiff and other similar physically disabled persons who require the use of
26     a wheelchair are unable to use public facilities on a “full and equal” basis unless each
27     such facility is in compliance with the provisions of California Health & Safety Code §
28




                                             COMPLAINT - 10
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 11 of 12 Page ID #:11




 1     19955 et seq. Plaintiff is a member of the public whose rights are protected by the
 2     provisions of California Health & Safety Code § 19955 et seq.
 3            45.    The purpose of California Health & Safety Code § 1995 et seq. is to ensure
 4     that public accommodations or facilities constructed in this state with private funds
 5     adhere to the provisions of Chapter 7 (commencing with Section 4450) of Division 5 of
 6     Title 1 of the Government Code. The code relating to such public accommodations also
 7     require that “when sanitary facilities are made available for the public, clients, or
 8     employees in these stations, centers, or buildings, they shall be made available for
 9     persons with disabilities.
10            46.    Title II of the ADA holds as a “general rule” that no individual shall be
11     discriminated against on the basis of disability in the full and equal enjoyment of goods
12     (or use), services, facilities, privileges, and accommodations offered by any person who
13     owns, operates, or leases a place of public accommodation. 42 U.S.C. § 12182(a).
14     Further, each and every violation of the ADA also constitutes a separate and distinct
15     violation of California Civil Code §§ 54(c) and 54.1(d), thus independently justifying an
16     award of damages and injunctive relief pursuant to California law, including but not
17     limited to Civil Code § 54.3 and Business and Professions Code § 17200, et seq.
18                                     FIFTH CAUSE OF ACTION
19                                           NEGLIGENCE
20            47.    Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22            48.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24     to the Plaintiff.
25            49.    Defendants breached their duty of care by violating the provisions of ADA,
26     Unruh Civil Rights Act and California Disabled Persons Act.
27            50.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28     has suffered damages.



                                              COMPLAINT - 11
     Case 2:21-cv-07541-ODW-GJS Document 1 Filed 09/21/21 Page 12 of 12 Page ID #:12




 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3     Defendants as follows:
 4           1.     For preliminary and permanent injunction directing Defendants to comply
 5     with the Americans with Disability Act and the Unruh Civil Rights Act;
 6           2.     Award of all appropriate damages, including but not limited to statutory
 7     damages, general damages and treble damages in amounts, according to proof;
 8           3.     Award of all reasonable restitution for Defendants’ unfair competition
 9     practices;
10           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11     action;
12           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13           6.     Such other and further relief as the Court deems just and proper.
14
15                                DEMAND FOR TRIAL BY JURY
16           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
17     demands a trial by jury on all issues so triable.
18
19     Dated: September 21, 2021                      SO. CAL. EQUAL ACCESS GROUP
20
21
22
23                                             By:   _/s/ Jason J. Kim____________
                                                     Jason J. Kim, Esq.
24                                             Attorneys for Plaintiff
25
26
27
28




                                             COMPLAINT - 12
